DETAILED ACTION
1.	Claims 1-7 are pending. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	The IDS filed 8/13/2021 is considered.

Specification
4.	The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

5.	The abstract of the disclosure is objected to because it is not limited to a single paragraph.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure .
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
7.	Claims 2 and 3 are objected to because of the following informalities:
Claims 2 and 3 recite “the series of operations” numerous times. To be clear and properly refer back the claims should recite “the series of  continuous operations” as provided in claim 1.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 4 recites “the start point notification imitating a tactile sense of grabbing the target image, the progress notification imitating a tactile sense of dragging the target image, and the end point notification imitating a tactile sense that the target image cannot be drawn”. The specification does not define how a notification imitates a tactile sense of grabbing the target image, how a notification imitates a tactile sense of dragging the target image, and how a notification imitates a tactile sense that the target image cannot be drawn and therefore would require undue experimentation in order to make and/or use the invention.  For example, what is a tactile sense of grabbing the target image and how is it imitated? The specification recites in Paragraph 0037,  “… perform start notification that imitates a tactile sense of grabbing a target image TI (or some object)… The above-described start point notification can be expressed by appropriately controlling a parameter related to tactile sense presentation. When start point notification that uses a vibration stimulation is performed, one example of the above parameter is an acceleration, a frequency, a vibration time, or the number of times of vibration”. What parameter of acceleration, frequency, vibration time, etc. imitates a tactile sense of grabbing the target image/dragging the target image/that the target image cannot be drawn? As the parameters are not explicitly defined in the specification and not well-known in the state of the art, one skilled in the art would require undue experimentation in order to determine what parameters are . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 6, the claim limitation “an acceptance section configured to…”, as recited in at least claims 1 and 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In regard to claim 4, the recited “imitating a tactile sense of grabbing the target image”, “imitating a tactile sense of dragging the target image”, and “imitating a tactile sense that the target image cannot be drawn” renders the claim indefinite as notifications that perform the imitating as claimed are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the claim does not define and the spec does not define how a notification imitates a tactile sense of grabbing the target image. What is a tactile sense of grabbing the target image and how is it imitated? The specification recites in Paragraph 0037,  “… perform start notification that imitates a tactile sense of grabbing a target image TI (or some object)… The above-described start point 

Further in regard to claim 4, claim 4 recites the limitation "the trace operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5 are rejected at least based on their dependency to claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 2, 5, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (WO 2018/110319 A1).

Note: the below citations are with respect to the provided machine translation of WO 2018/110319 A1 provided with the IDS dated 8/13/2021. 

In regard to claim 1, Ueno discloses a control device comprising: 
an acceptance section configured to accept an operation on at least one operation section (Figs. 1B and 1C, Paragraph 0019, Paragraph 0023, Paragraph 0024, Paragraph 0034, and Paragraph 0035: operation surface, such as a touch pad, is provided as a tactile presentation device that accepts input through a detection target); 
and a control section configured to control a notification section to perform notification matching a situation of a series of continuous operations accepted by the acceptance section (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation).

In regard to claim 2, Ueno discloses wherein the control section causes the notification section to perform at least one of start point notification that indicates an operation start of the series of operations, progress notification that indicates an operation progress situation of the series of operations, and end point notification that indicates an operation end point of the series of operations (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation).

In regard to claim 5, Ueno discloses wherein the control section causes the notification section to perform notification that uses at least one of vibration, sound, and light (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation).

	In regard to claim 6, Ueno discloses a system comprising: 
at least one operation section; an acceptance section configured to accept an operation on the operation section (Figs. 1B and 1C, Paragraph 0019, Paragraph 0023, Paragraph 0024, Paragraph 0034, and Paragraph 0035: operation surface, such as a touch pad, is provided as a tactile presentation device that accepts input through a detection target); 
a notification section configured to perform notification for a user who performs the operation; and a control section configured to control the notification section to perform notification matching a situation of a series of continuous operations accepted by the acceptance section (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation).

In regard to claim 7, medium claim 7 corresponds generally to device claim 1 and recites similar features in medium form and therefore is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2018/110319 A1) and further in view of Roberts-Hoffman et al. (US 2017/0285843 A1) hereinafter referred to as RH.

In regard to claims 3 and 4, while Ueno teaches the operation section, the series of [continuous] operations the notification section to perform at least one of the start point notification, the progress notification, and the end point notification according to a situation of the series of [continuous] operations accepted by the acceptance section, they fail to show a trace operation as one of the series of operations, the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim, as recited in the claims.  RH teaches an operation section and operation similar to that of Ueno.  In addition, RH further teaches  
a trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and providing haptic feedback during the operation (Paragraph 0030, Paragraph 0037, and Paragraph 0043 lines 2-7: finger moved from left end of swiping interface to right end of swiping interface).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Ueno and RH before him before the effective filing date of the claimed invention, to modify the operation section, the series of [continuous] operations the notification section to perform at least one of the start point notification, the progress notification, and the end point notification according to a situation of the series of [continuous] operations accepted by the acceptance section taught by Ueno to include the a trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim different from the first rim and providing haptic feedback during the operation of RH, in order to obtain a trace operation as one of the series of operations, the trace operation moving an operation object from a first rim in an operation area of the operation section to a second rim (Paragraph 0021 lines 3-7) therefore providing functionality well-known and typically provided in the state of the art. That is, trace operations including swipe operations are well-known by those skilled in the art and are typically provided with touch based interfaces and therefore one skilled in the art would recognize that the touch based interface of Ueno would benefit from these types of operations.  

In regard to claim 4, while Ueno discloses a display area of a display section arranged separately from the operation section (Fig. 1A and Paragraph 0015) and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on an operation accepted by the acceptance section, the start the start point notification imitating a tactile sense of grabbing the target image, the progress notification imitating a tactile sense of dragging the target image, and the end point notification imitating a tactile sense that the target image cannot be drawn (Figs, 1B and 1C, Paragraph 0015, Paragraph 0020, Paragraph 0022, Paragraph 0030, Paragraph 0034, Paragraph 0040, Paragraph 0041, and Paragraph 0055: vibration and sound is output when the operation is operated including feedback of start, during, and end of operation), they fail to show a swipe operation as one of the trace operations, the swipe operation sliding a target image from one end toward an other end of a display area, as recited in the claims.  However, RH further discloses 
a swipe operation as one of [the] trace operations, the swipe operation sliding a target image from one end toward an other end of a display area and providing haptic feedback during the operation (Fig 9A-9C, Paragraph 0030, Paragraph 0037, and Paragraph 0051 lines 16-24: cursor image moves from one side to the other as the user performs a swipe operation). 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ueno and RH before him before the effective filing date of the claimed invention, to modify a display area of a display section arranged separately from the operation section and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on an operation accepted by the acceptance section, the start the start point notification imitating a tactile sense of grabbing the target image, the progress notification imitating a tactile sense of dragging the target image, and the end point notification imitating a tactile sense that the target image cannot be drawn taught by Ueno to include a swipe operation as one of [the] trace operations, the swipe operation sliding a target image from one end toward an other end of a display area and providing haptic feedback during the operation of RH, in order to obtain wherein the operation section accepts a swipe operation as one of the trace operations, the swipe operation sliding a target image from one end toward an other end of a display area of a display section arranged separately from the operation section, and the control section causes the notification section to perform at least one of the start point notification, the progress notification, and the end point notification based on the swipe operation accepted by the acceptance section, the start point notification imitating a tactile sense of grabbing the target image, the progress notification imitating a tactile sense of dragging the target image, and the end point notification imitating a tactile sense that the target image cannot be drawn.  It would have been advantageous for one to utilize such a combination as enabling a user to provide input by swiping along one or more sensors, as suggested by RH (Paragraph 0021 lines 3-7) therefore providing functionality well-known and typically provided in the state of the art. That is, trace operations including swipe operations are well-known by those skilled in the art and are typically .  

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shimotani et al. (US 2017/0115734 A1) (see at least Figs 39-43 and Paragraphs 0175-0177) teaches similar subject matter as the claimed invention. 
	Cho et al. (US 2009/0322695 A1) (see at least Fig. 5, Paragraphs 0078-0079, and Paragraph 0131-0132) teaches similar subject matter as the claimed invention.
	Mousette et al. (US 2018/0335848 A1) (see at least Figs. 5AB-5AD and Paragraphs 0236-0237) teaches similar subject matter as the claimed invention.
	Tyler (US 2018/0335920 A1) (see at least Figs 5H-5K and Paragraph 0044) teaches similar subject matter as the claimed invention. 
	Negulescu et al. (US 2009/0201248 A1) (see at least Paragraph 0142) teaches similar subject matter as the claimed invention.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173